Citation Nr: 1135242	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher disability rating for mechanical low back pain, evaluated as 10 percent disabling from June 24, 2003 through October 25, 2009, and as 20 percent disabling from October 26, 2009.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1981 and from August 1981 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003 and January 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2007 and March 2010, the Board remanded the current issues to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In its November 2007 decision, the Board also denied entitlement to service connection for bilateral hip disabilities, and remanded the issue of entitlement to service connection for bilateral knee disabilities for further evidentiary development.  Because a final Board decision was rendered with regard to bilateral hip disabilities, such issue is no longer a part of the current appeal.  In a December 2009 rating decision, the AMC granted service connection for right knee chondromalacia patella with degenerative change and patellofemoral pain syndrome and for left knee chondromalacia patella with degenerative change and patellofemoral pain syndrome.  As that decision represents a full grant of benefits sought with regard to bilateral knee disabilities, such issue is no longer a part of the current appeal.

In its December 2009 rating decision, the AMC also increased the rating for the Veteran's service-connected mechanical low back pain to 20 percent, effective October 26, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

For reasons explained below, the issues of entitlement to service connection for a bilateral foot disability, a neck disability, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  From June 24, 2003 through October 25, 2009, the competent evidence of record demonstrates that the Veteran's mechanical low back pain was characterized by pain, with forward flexion limited to 90 degrees at worst and combined range of motion limited to 240 degrees at worst, and was not productive of more than slight limitation of motion, more than slight lumbosacral strain, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, during that period, there is no clinical evidence that the Veteran's mechanical low back pain was productive of any objective neurological disabilities or resulted in any incapacitating episodes requiring bed rest prescribed by a physician.

2.  From October 26, 2009, the competent evidence of record demonstrates that the Veteran's mechanical low back pain has been characterized by pain, with forward flexion limited to 60 degrees at worst and combined range of motion limited to 125 degrees at worst, and has not been productive of more than moderate limitation of motion or more than moderate lumbosacral strain.  In addition, during this period, there is no clinical evidence that the Veteran's mechanical low back pain has been productive of any objective neurological disabilities or resulted in any incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating for mechanical low back pain in excess of 10 percent from June 24, 2003 through October 25, 2009, and in excess of 20 percent from October 26, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In July 2003 and December 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his increased rating claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the December 2007 letter explained how VA determines effective dates and the types of evidence which impact such determination.  The increased rating claim was last adjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, hearing testimony, and Social Security Administration (SSA) records.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining information regarding the Veteran's treatment providers, conducting a VA spine examination to obtain current findings, and obtaining SSA records.  In response, the AMC asked the Veteran to identify his treatment providers, a VA spine examination was conducted, and SSA records were obtained and associated with the claims file.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for mechanical low back pain has been in effect since May 1981.  The Veteran filed his current claim for an increased rating in June 2003.  In the September 2003 rating decision on appeal, the RO granted a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective June 24, 2003.  In a December 2009 rating decision, the AMC granted a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective October 26, 2009.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The provisions of Diagnostic Code 5293 effective September 23, 2002, for rating intervertebral disc syndrome were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.

Because the Veteran filed his current claim for an increased rating for mechanical low back pain in June 2003, the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for that disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Under former Diagnostic Code 5292, in effect prior to September 26, 2003, a 10 percent evaluation requires slight limitation of motion, a 20 percent evaluation requires moderate limitation of motion, and a 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under former Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain is rated as 10 percent disabling when there is characteristic pain on motion; and as 20 percent disabling when there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised criteria, effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Turning to the evidence, the Veteran underwent a VA examination in September 2003.  On that occasion, he complained of low back pain.  It was noted that he was not on any medication for back pain, and that he had not seen a physician within the past five years because of problems with back pain.  It was further noted that he had not had any incapacitating episodes in the past year.  Examination revealed that the Veteran's lumbar curvature and gait were normal.  Range of motion of the lumbar spine was noted to be limited due to pain and measured 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally, for a combined range of motion of 240 degrees.  It was noted that there was no neurologic deficit in the lower extremities.  Accompanying X-rays of the lumbar spine revealed no evidence of spondololysis or fractures, and that the disc spaces were normally maintained.  The examiner diagnosed the Veteran with mechanical low back pain, with no evidence of degenerative joint disease or degenerative disc disease.

A March 2005 private treatment record noted that range of motion of the Veteran's lumbar spine measured 90 degrees of flexion with no muscle spasm, and straight-leg raising was normal.

At his September 2006 hearing, the Veteran described his current low back pain and how it impaired his functional ability when bending, lifting, driving, sitting, climbing stairs, and walking.  He testified that his low back ached all the time, with occasional sharp stabbing pains.  He also noted that he did not take any pain medication for his low back, indicating that such medications would make him sleepy and that he never liked drugs at all.

The Veteran underwent a VA orthopedic examination in February 2008.  On that occasion, it was noted that his gait was normal.  Neurological testing was also normal, other than decreased sensation in the forefeet which was attributed to diabetic peripheral neuropathy.  The Veteran's lumbar spine was not examined at that time.

The Veteran underwent a VA spine examination on October 26, 2009.  On that occasion, he complained of low back pain, consisting of a dull ache at a level 2 to 3 (out of 10) at rest and pain at a level 8 with twisting, bending, and lifting.  It was noted that he only had flare-ups when he overdid it, and that rest improved his back pain.  The Veteran also complained of weakness, stiffness, lack of endurance, and fatigability.  It was noted that he did not take any medication for back pain, and he did not use a brace, cane, or any external support.  Examination revealed that the Veteran walked with a normal gait and stood straight, and that his pelvis was level.  Range of motion of the lumbar spine measured 60 degrees of forward flexion (three times, each time with pain at 60 degrees), 10 degrees of extension, 10 degrees of left lateral flexion, 5 degrees of right lateral flexion (with obvious spasm), and 20 degrees of rotation bilaterally, for a combined range of motion of 125 degrees.  It was noted that he did have painful motion in his back, but that he did not demonstrate additional limitation of motion with repetitive testing.  Neurological testing yielded normal results, other than decreased sensation in the bilateral lower extremities which was attributed to diabetic peripheral neuropathy.  Accompanying X-rays of the lumbar spine revealed degenerative disc disease at multiple levels (2, 3, 4, and 5) with spurring and some spondylosis as well as straightening of the lordosis, but there were five lumbar vertebrae in normal alignment, no slip, and intact pars.  The examiner diagnosed the Veteran with chronic lumbar sprain with degenerative disc disease, spasm, and early spondylosis.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's mechanical low back pain is appropriately evaluated as 10 percent disabling from June 24, 2003 through October 25, 2009, and as 20 percent disabling from October 26, 2009.

For the period from June 24, 2003 through October 25, 2009, the objective findings of record do not reflect evidence of more than slight limitation of motion or more than slight lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  In addition, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  In this regard, during that period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 90 degrees at worst, and his combined range of motion was shown to be 240 degrees at worst.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for that period under either the old or revised rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

For the period beginning on October 26, 2009, the objective findings of record do not reflect evidence of more than moderate limitation of motion or more than moderate lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  In addition, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  In this regard, during this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 60 degrees at worst, and his combined range of motion was shown to be 125 degrees at worst.  The October 26, 2009 VA examiner noted that the Veteran did not demonstrate additional limitation of motion with repetitive testing.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

In addition, during the entire appeal period the clinical evidence does not reflect that the Veteran's mechanical low back pain resulted in any incapacitating episodes requiring bed rest prescribed by a physician for consideration of a higher rating based on incapacitating episodes under Diagnostic Code 5293 (2003) or 5243 (2010).  In addition, there is no clinical evidence that the Veteran's mechanical low back pain has been productive of any objective neurological disabilities during the course of the appeal.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  In this regard, the Veteran's bilateral lower extremity sensory deficits have been attributed to diabetic peripheral neuropathy.

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  The symptomatology objectively noted and subjectively complained of in both the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned from June 24, 2003 through October 25, 2009, and by the 20 percent evaluation already assigned from October 26, 2009, and does not more nearly approximate the criteria for a higher evaluation during either of those periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a higher disability rating for mechanical low back pain, evaluated as 10 percent disabling from June 24, 2003 through October 25, 2009 and as 20 percent disabling from October 26, 2009, is denied.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for a bilateral foot disability, a neck disability, and diabetes mellitus.

With regard to a bilateral foot disability, the Veteran's service treatment records reflect the following findings.  In June 1976, he reported undergoing trauma to his great right toe while playing ball, and an accompanying X-ray of that toe revealed an epiphyseal fracture.  On a February 1981 report of medical history, he reported a history of foot trouble.  In April 1984, he sought treatment for left lower leg and foot trauma.

Post-service private treatment records reflect that the Veteran was assessed in January 1999 with plantar fibromatosis on his left foot, which was noted to have grown in size over a few years.  In April 2007, he underwent surgery on his right foot to resect bone deformities in order to repair a chronic ulceration on his right great toe.  At a February 2008 VA orthopedic examination, he was diagnosed with bilateral pronated feet with midfoot degenerative arthritis (as well as diabetic peripheral neuropathy), which the examiner opined was not related to service but to normal aging and wear.

The Board notes that the February 2008 examiner did not provide any rationale for his opinion, nor did he cite the findings in the service treatment records pertaining to the Veteran's feet.  Therefore, on remand, the Veteran should be afforded a new VA orthopedic examination with medical opinion by a physician as to whether any of his current bilateral foot disabilities arose during service or are otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a neck disability, the Veteran's service treatment records reflect that in November 1975, he reported undergoing trauma to his neck four days prior, and swelling of the right anterior cervical neck was noted.  In September 1977, he reported a trickling sensation at times which started at the base of his neck (along with tension headaches).  In December 1982, the Veteran reported a pressure sensation at the base of his neck.  In January 1985, he reported pain in his neck along with headaches.  In January 1986, it was noted that weight loss was likely to improve neck pain.  On a February 1987 report of medical history, it was noted that the Veteran had arthritis in his neck as reported by civilian doctors.  (Private treatment records dated in November 1986 documented limited range of motion in the Veteran's cervical spine as well as X-ray evidence of his cervical spine listing to the right with a definite loss of the lordotic cervical curve.)

Post-service private treatment records reflect that the Veteran had limited range of motion in his cervical spine in October 1987, and that he complained of neck pain as early as 1988, 1993, 1994, 1995, and 2001.  At a February 2008 VA orthopedic examination, he was diagnosed with cervical spondylosis with degenerative disc disease at C6-7, which the examiner opined was not related to service since the Veteran "was asymptomatic until recent years regarding his neck."

The Board notes that the February 2008 examiner did not provide an accurate rationale for his opinion, nor did he cite the findings in the service treatment records pertaining to the Veteran's neck.  Therefore, on remand, the Veteran should be afforded a new VA orthopedic examination with medical opinion by a physician as to whether his current neck disability arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to diabetes mellitus, a February 1977 service treatment record noted that the Veteran had experienced a 50-pound weight gain over the past year.  In September 1977, it was noted that he had gained approximately 70 to 75 pounds in two years.  Thereafter, his service treatment records reflect his efforts to lose weight with dietary consultations.  Glucose testing throughout his military service reflected that his sugar was consistently negative, including at his February 1987 separation examination; however, his fasting glucose measured 105 in May 1982 and 112 in February 1987.

The Veteran contends that he was diagnosed with diabetes (with a blood sugar of over 900) two weeks after his service discharge in 1987, and that the records of such private treatment cannot be obtained because the doctor has since retired.  The post-service private medical evidence of record documents that the Veteran was diagnosed as a diabetic in 1993 (specifically, a July 1993 treatment record noted a two-week history of diabetes), with continuing treatment for diabetes mellitus thereafter.  At a February 2008 VA diabetes mellitus examination, the examiner asserted his review of the claims file but noted that he could find no record of a blood sugar having been ordered or reported in the timeframe around the Veteran's service discharge.  Based on the Veteran's contention of having been diagnosed with diabetes two weeks following his discharge from service, the examiner opined that it was as likely as not that the Veteran did have diabetes at the time of his discharge, noting it would be extremely unlikely for him to have developed a blood sugar above 900 in the two weeks following discharge had he not had an abnormal blood sugar at the time of discharge.

The Board notes that the February 2008 examiner provided a rationale for his opinion that was solely based on the Veteran's unsubstantiated contention that he had a blood sugar of 900 two weeks following discharge from service.  That contention is inconsistent with the July 1993 treatment record noting the Veteran had a two week history of diabetes.  In addition, the Veteran has variously reported to medical providers that diabetes was diagnosed in 1986, 1987, and 1988.  Such inconsistencies raise a question as to the credibility of the Veteran's contentions as to the onset of his diabetes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  As the 2008 examiner's opinion is based on a factual predicate that is of questionable credibility and did not address the findings in the service treatment records pertaining to the Veteran's glucose readings, a new opinion should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to obtain a medical opinion from a physician as to whether any of his current bilateral foot and neck disabilities are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include X-rays, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the physician should opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's current bilateral foot and neck disabilities arose during service or are otherwise related to any incident of service, taking into account the findings in the service treatment records pertaining to the Veteran's feet and neck.  A complete medical rationale for all opinions expressed should be provided.

2.  Send the claims file to a VA (or VA authorized) endocrinologist for review to obtain an opinion as to whether the Veteran's current diabetes mellitus is possibly related to service.  Following review of the claims file, the endocrinologist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes mellitus arose during service or manifested to a degree requiring restricted diet and medication within one year of discharge from service, or is otherwise related to any incident of service, taking into account the findings in the service treatment records pertaining to the Veteran's glucose readings, as well as the Veteran's well-documented weight gain and subsequent in-service weight loss efforts.  A complete medical rationale for all opinions expressed should be provided.  If the endocrinologist determines that an examination is necessary to provide the requested opinion, one should be scheduled.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


